UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT



                             No. 97-2065



MONIKA A. KOSIOR,

                                               Plaintiff - Appellant,

         versus


RENATA RAMSBURG; UNITED STATES PAROLE COMMISSION,

                                              Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt. Alexander Williams, Jr., District Judge.
(CA-97-1511-AW)


Submitted:   November 20, 1997             Decided:   December 9, 1997


Before MURNAGHAN, MICHAEL, and MOTZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Monika A. Kosior, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals the district court order denying her motions

for reconsideration and leave to file an amended complaint. We have

reviewed the record and the district court's opinions and find no

abuse of discretion. Accordingly, we affirm on the reasoning of the

district court. Kosior v. Ramsburg, No. CA-97-1511-AW (D. Md. July
8, 1997). We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.




                                                          AFFIRMED




                                2